Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 1 of 9
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 2 of 9




                                                                  CX7662-001
                                                                   JX0024-001
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 3 of 9
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 4 of 9
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 5 of 9




                                                                  CX7662-004
                                                                   JX0024-004
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 6 of 9
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 7 of 9




                                                                  CX7662-006
                                                                   JX0024-006
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 8 of 9




                                                                  CX7662-007
                                                                   JX0024-007
Case 5:17-cv-00220-LHK Document 1227 Filed 01/10/19 Page 9 of 9




                                                                  CX7662-008
                                                                   JX0024-008
